Exhibit 99.2 Communications Sales & Leasing, Inc.’s Unaudited Pro Forma Combined Financial Data The following unaudited pro forma consolidated financial statements presents Communications Sales & Leasing, Inc.’s (“CS&L” or the “Company”) unaudited pro forma combined balance sheet and unaudited pro forma combined statement of income as of and for the year ending December 31, 2015.These statements have been derived from the historical audited consolidated financial statements of CS&L for the period from April 24, 2015 to December 31, 2015, the historical audited financial statement of the Consumer Competitive Local Exchange Carrier Business (the “Consumer CLEC Business”) for the period from January 1, 2015 to April 24, 2015, both of which were included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on March 7, 2016, and the historical audited financial statements of PEG Bandwidth, LLC (“PEG”), which are included elsewhere in this Form 8-K.
